Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 27-36 and 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fiset et al. (U.S. Patent Application Publication 2010/0121420) in view of Bentwich (U.S. Patent Application Publication 2006/0058853) in view De Taboada et al. (U.S. Patent Application Publication 2005/0107851).

Regarding claim 27 and 32-36, Fiset et al. disclose a system for delivering light energy and non-light energy to a patient, comprising:
a light energy source (see abstract, [0069]-[0070]) configured to deliver time-averaged irradiance of light energy at a target tissue that is less than about 100mW/cm2 (see [0043]-[0045] and Table 2); a non-light energy source in the form of:
magnetic energy (see [0567], - claim 32),
acoustic energy (met by ultrasound energy means see [0457] - claim 33),
radiofrequency energy (see [0070] - claim 34), 
microwave energy (see [0070] - claim 35),
thermal energy (wherein infrared irradiation provides the thermal energy, see [0070] - claim 36), and
a controller (the “computer,” see [0074]-[0081]) operably connected to both the light energy source and the non-light energy source, and wherein the controller configured such that the system provides light energy and non-light energy to produce a treatment effect to the patient.
Although Fiset et al. disclose a “controller configured such that the system provides the light energy and a non-light energy,” Fiset et al. fail to disclose the light energy and the non-light energy “produce a synergistic therapeutic.”
Additionally, Fiset et al. fail to disclose “the light energy does not comprise a high flux region,” which is interpreted as being equivalent to the light beam is substantially without “hot spots” (see [0085] of Applicant’s specification).
Like Fiset et al., Bentwich discloses a device and system of treating the brain with light/laser energy and non-light energy, specifically magnetic energy (see abstract, [0022], and [0060]-[0064]) and teaches that the light/laser and the magnetic energy are used in a synergistically therapeutic way in order to treat the brain (see [0037], [0068], and [0074]).
The examiner interprets “synergistic” to mean or be equivalent to “relating to the interaction or cooperation of two or more organizations, substances, or 
Also like Fiset et al., De Taboada et al. disclose a device for treating the brain with phototherapy and teach diffusing the light energy in order to inhibit “hot spots” in order to avoid the creation of regions of temperature increase at the treatment target.
Given the delicate nature of using energy treatment/therapy on the brain, it is highly advantageous to avoid or inhibit the development of “hot spots” in order to avoid the creation of regions of temperature increase at the treatment target, i.e. brain tissue.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Fiset et al., as taught by Bentwich, to provide the dual treatment of laser/light energy and non-light energy in a synergistic manner thus providing an enhancement in order to treat the brain, and as taught by De Taboada et al., to use diffuse the light energy in order to inhibit “hot spots” in order to avoid the creation of regions of temperature increase at the treatment target.

Regarding claim 28, Fiset et al. disclose the claimed invention. The recitation of “the amount of non-light energy is a subtherapeutic amount of energy” is a recitation of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation. A recitation of intended use of the claimed invention 

Regarding claims 29-31, Fiset et al. disclose the claimed wavelengths, see [0442]-[0443],

Regarding claims 38-40, Fiset et al. disclose the claimed wavelengths, see [0070].

Claims 27, 32 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oron (U.S. Patent Application 2003/0216797) in view of Bentwich (U.S. Patent Application 2006/0058853) in view De Taboada et al. (U.S. Patent Application Publication 2005/0107851).
.

Regarding claims 27, 32 and 37, Oron discloses a system and method for treating a patient brain tissue, improving neurologic function, and regenerating injured brain cells, wherein the system comprising:
laser light energy sources for administering to the patient an amount of laser light energy (see abstract, [0011]-[0022], [0028]-[0030], [0050]-[0051] and claims 1-13); 
wherein the time-averaged irradiance of light energy at the target tissue administered is less than 100 mW/cm2 (see [0044] and [0050]). 
a controller (“controller” 15, see [0027]-[0029] and figures 1-2) operably connected to the light energy source, the controller configured such that the system provides light energy to produce a treatment effect to the patient.
However, Oron does not explicitly recite: 
a non-light energy source in the form of a trans-cranial magnetic stimulation source, 
the controller is “configured such that the system provides the light energy and a non-light energy to produce a synergistic therapeutic effect on the patient,” and 
“the light energy does not comprise a high flux region,” which is interpreted as being equivalent to the light beam is substantially without “hot spots” (see [0085] of Applicant’s specification).
Bentwich discloses an apparatus and method for stimulating and regenerating neuronal structure (see for example abstract, [0004]-[0012] and [0072]-[0074], [0080] and [0084]) and teach providing the simultaneous use of both light (laser) stimulation and trans-cranial magnetic stimulation (and sources thereof) in order to stimulate Bentwich further teaches that the light/laser and the magnetic energy are used in a synergistically therapeutic way in order to treat the brain (see [0037], [0068], and [0074]).
The examiner interprets “synergistic” to mean or be equivalent to “relating to the interaction or cooperation of two or more organizations, substances, or other agents to produce a combined effect greater than the sum of their separate effects.”  Obviously a synergistic therapeutic effect is desirable for medical treatment/therapy devices/systems/methods because it provides enhanced medical treatment/therapy efficacy (in addition to enhanced energy efficiency versus treatment/therapy efficacy).
Also like Oron, De Taboada et al. disclose a device for treating the brain with phototherapy and teach diffusing the light energy in order to inhibit “hot spots” in order to avoid the creation of regions of temperature increase at the treatment target.
Given the delicate nature of using energy treatment/therapy on the brain, it is highly advantageous to avoid or inhibit the development of “hot spots” in order to avoid the creation of regions of temperature increase at the treatment target, i.e. brain tissue.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Oron, as taught by Bentwich, to provide  the simultaneous and synergistic use of both light (laser) stimulation and trans-cranial De Taboada et al., to use diffuse the light energy in order to inhibit “hot spots” in order to avoid the creation of regions of temperature increase at the treatment target.


Response to Arguments

Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive.
On the first page of the remarks, Applicant argues “no cited reference” alone or combination of references anticipates or makes obvious the presently claimed invention including the 1) “synergistic therapeutic effect on the patient” and 2) “the light energy does not comprise a high flux region.”  The examiner agrees, however these two specific positively recited claim limitations are newly amended claim limitations.  These two new positively recited claim limitations necessitated a new grounds of rejection based on a combination of the previous prior art of Fiset et al. combined with the prior art of: 1) Bentwich who teaches the benefits of synergistic light and transcranial magnetic treatment for the brain, and 2) De Taboada et al. who teach benefits of avoid “high flux regions” light treatment for the brain. 
It should be kept in mind, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those 
Similarly, the traversal of the previous obviousness rejections on the second page, are persuasive.  Again, however, due to the newly amended claim limitations a new grounds of rejection has been made based on the combination of the previous prior art combination of Oron with Bentwich who teaches the benefits of synergistic light and transcranial magnetic treatment for the brain, combined with De Taboada et al. who teach benefits of avoid “high flux regions” light treatment for the brain.
It should be kept in mind, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F. 2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  In this regard, a conclusion of obviousness may be based on common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.  In re Bozek, 416 F .2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).




Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771.  The examiner can normally be reached on generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792